Determination of the respondent Police Commissioner dated April 7, 1993, finding petitioner guilty of conduct unbecoming of a police officer, and penalizing him the 30 days he spent on suspension prior to the disciplinary hearing, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered January 20, 1994) dismissed, without costs.
*432Respondent’s determination that petitioner committed misconduct by obstructing traffic on the Brooklyn Bridge while he was off duty and participating in a Patrolmen’s Benevolent Association demonstration was properly based on petitioner’s violation of New York City Department of Transportation Traffic Rules and Regulations (34 RCNY) § 4-12 (o) (1) and § 4-07 (i), which prohibit the use of certain roadways, including the Brooklyn Bridge, by pedestrians unless signs permit such use. We have considered petitioner’s other arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Nardelli, JJ.